                                           Jay J. Schuttert, Esq.
                                      1    Nevada Bar No. 8656
                                           Alexandria L. Layton, Esq.
                                      2    Nevada Bar No. 14228
                                           EVANS FEARS & SCHUTTERT LLP
                                      3    2300 West Sahara Avenue, Suite 950
                                           Las Vegas, Nevada 89102
                                      4    Telephone: 702-805-0290
                                           Facsimile: 702-805-0291
                                      5    Email: jschuttert@efstriallaw.com
                                           Email: alayton@efstriallaw.com
                                      6
                                           Attorneys for Defendants Colt’s Manufacturing
                                      7    Company, LLC, Colt Defense, LLC, Christensen
                                           Arms, Lewis Machine & Tool Company, and LWRC
                                      8    International, LLC
                                      9
                                                                     UNITED STATES DISTRICT COURT
                                     10
2300 West Sahara Avenue, Suite 950




                                                                             DISTRICT OF NEVADA
   Evans Fears & Schuttert LLP




                                     11
      Las Vegas, NV 89102




                                     12
                                           JAMES PARSONS, individually and as               Case No. 2:19-cv-01189-APG-GWF
                                     13
                                           Special Administrator of the Estate of Carolyn
                                           Lee Parsons, and ANN-MARIE PARSONS,              JOINT STIPULATION AND ORDER
                                     14                                                     FOR EXTENSION OF TIME FOR
                                                                                            REMAINING DEFENDANTS TO FILE
                                     15                             Plaintiffs,             RESPONSE TO COMPLAINT (FIRST
                                                                                            REQUEST)
                                     16    v.
                                     17    COLT’S MANUFACTURING COMPANY
                                           LLC, et. al.,
                                     18                     Defendants.
                                     19

                                     20          This Court entered an order on July 29, 2019 (ECF No. 25) approving a stipulation (ECF
                                     21   No. 24) extending the deadline for Defendants FN America, FN Herstal, and the Herstal Group
                                     22   (collectively, the “FN Defendants”) to move, respond, answer or otherwise plead to Plaintiffs’
                                     23   Complaint to September 24, 2019.
                                     24          Plaintiffs, James Parsons and Ann-Marie Parsons (“Plaintiffs”),     Defendants, Colt’s
                                     25   Manufacturing Company, LLC, Colt Defense, LLC, Daniel Defense, Inc., Patriot Ordnance
                                     26   Factory, Noveske Rifleworks, LLC, Christensen Arms, Lewis Machine & Tool Company, LWRC
                                     27   International, LLC, Discount Firearms and Ammo, LLC, DF&A Holdings, LLC, Maverick
                                     28   Investments, LP, Sportsman’s Warehouse, and Guns and Guitars, Inc. (collectively, the
 1   “Remaining Defendants”), and the FN Defendants, pursuant to Fed. R. Civ. P. 6(b)(1), LR IA 6-1
 2   and 6-2, and LR 7-1, file this joint stipulation seeking the same September 24, 2019 deadline that
 3   applies to the FN Defendants as the deadline by which the Remaining Defendants may move,
 4   respond, answer or otherwise plead to the Complaint in this matter. This is the parties’ first request
 5   to extend the time for the Remaining Defendants to respond to Plaintiffs’ Complaint. This requested
 6   extension of time is sought in good faith and not for purposes of causing any undue delay. The
 7   requested extension will result in the same deadline to respond to the Plaintiffs’ Complaint applying
 8   to all defendants in this case.
 9           The parties have agreed that in filing this joint stipulation that the Remaining Defendants
10   have in no way impaired their right to seek dismissal of this case on any grounds, including lack of
11   personal jurisdiction.
12           WHEREFORE, Plaintiffs and the Remaining Defendants respectfully request that the Court
13   enter an Order providing that the Remaining Defendants have until September 24, 2019, to move,
14   respond, answer or otherwise plead to Plaintiffs’ Complaint.
15
                                            IT IS SO ORDERED.
16

17

18

19                                          UNITED STATES MAGISTRATE JUDGE

20

21                                                        August 26, 2019
                                            DATED:
22

23

24

25

26

27

28

                                                     -2-
 1   Dated August 8, 2019.
 2
      MATTHEW L. SHARP, LTD.                EVANS FEARS & SCHUTTERT LLP
 3
      /s/ Matthew L. Sharp                  /s/ Jay J. Schuttert
 4    Matthew L. Sharp (Nev. #4746)         Jay J. Schuttert (Nev. #8656)
      matt@mattsharplaw.com                 jschuttert@efstriallaw.com
 5    Matthew L Sharp, LTD.                 Alexandria L. Layton (Nev. #14228)
      432 Ridge Street                      alayton@efstriallaw.com
 6    Reno, NV 89501                        2300 West Sahara Avenue, Suite 950
      Telephone: (775) 324-1500             Las Vegas, NV 89102
 7    Facsimile: (775) 284-0675             Telephone: (702) 805-0290
                                            Facsimile: (702) 805-0291
 8    – and –
                                            Counsel for Defendants Colt’s Manufacturing
 9    Richard H. Friedman (Nev. #12743)     Company, LLC, Colt Defense, LLC, Christensen
      rfriedman@friedmanrubin.com           Arms, Lewis Machine & Tool Company, and
10    Friedman Rubin PLLP                   LWRC International, LLC
      1126 Highland Avenue
11    Bremerton, WA 98337
      Telephone: (360) 782-4300             John F. Renzulli (Applying Pro Hac Vice)
12                                          jrenzulli@renzullilaw.com
      – and –                               Christopher Renzulli (Applying Pro Hac Vice)
13
                                            crenzulli@renzullilaw.com
14    Joshua D. Koskoff (Pro Hac Vice)      Scott C. Allan (Applying Pro Hac Vice)
      jkoskoff@kosskoff.com                 sallan@renzullilaw.com
15    Katherine L. Mesner-Hage (Pro Hac     Renzulli Law Firm, LLP
      Vice)                                 One North Broadway, Suite 1005
16    khage@koskoff.com                     White Plains, NY
      Koskoff, Koskoff & Bieder, PC         Telephone: (914) 285-0700
17    350 Fairfield Avenue                  Facsimile: (914) 285-1213
      Bridgeport, CT 06604
18    Telephone: (203) 336-4421             Counsel for Defendants Colt’s Manufacturing
                                            Company, LLC, Colt Defense, LLC, Lewis
19    Counsel for Plaintiffs                Machine & Tool Company, and LWRC
                                            International, LLC
20

21                                          Bryon J. Benevento (Applying Pro Hac Vice)
                                            benevento.bryon@dorsey.com
22                                          Dorsey & Whitney, LLP
                                            111 S. Main Street, Suite 2100
23
                                            Salt Lake City, UT 84111-2176
24                                          Telephone: (801) 933-8958
                                            Facsimile: (801) 933-7373
25
                                            Counsel for Defendant Christensen Arms
26

27

28

                                          -3-
     /s/ V.R. Bohman                                  /s/ Ismail Amin
 1
     V.R. Bohman                                      Ismail Amin
 2   vbohman@swlaw.com                                iamin@talglaw.com
     Snell & Wilmer, LLP                              The Amin Law Group, Ltd.
 3   3883 Howard Hughes Parkway, Suite 1100           3753 Howard Hughes Parkway, Suite 200
     Las Vegas, NV 89169-5958                         Las Vegas, NV 89169
 4   Telephone: (702) 784-5200                        Telephone: (702) 990-3583
     Facsimile: (702) 784-5252                        Facsimile: (702) 441-2488
 5
     Counsel for Defendants Daniel Defense, Inc., Christopher M. Chiafullo (Applying Pro Hac Vice)
 6   Patriot Ordnance Factory, and Sportsman’s cchiafullo@chiafullogroup.com
     Warehouse                                    The Chiafullo Group, LLC
 7                                                244 Fifth Avenue, Suite 1960
                                                  New York, NY 10001
 8                                                Telephone: (908) 741-8531
 9                                                    Counsel for Defendants Discount Firearms and
                                                      Ammo, LLC, DF&A Holdings, LLC, and Maverick
10                                                    Investments, LP
11
     /s/ Michael Nunez                                /s/ Ryan Erdreich
12   Michael Nunez                                    Anthony Pisciotti (Applying Pro Hac Vice)
     mnunez@murchisonlaw.com                          apisciotti@pmlegalfirm.com
13   Murchison & Cumming, LLP                         Ryan Erdreich (Applying Pro Hac Vice)
     350 S. Rampart Blvd., Suite 320                  rerdreich@pmlegalfirm.com
14   Las Vegas, NV 89145                              Pisciotti Malsch
     Telephone: (702) 360-3956                        30 Columbia Turnpike, Suite 205
15   Facsimile: (702) 360-3957                        Florham Park, NJ 07932
                                                      Telephone: (973) 245-8100
16   James Vogts (Applying Pro Hac Vice)              Facsimile: (973) 245-8101
     jvogts@smbtrials.com
17   Swanson, Martin & Bell LLP                       Counsel for Defendant Noveske Rifleworks, LLC
     330 N. Wabash Suite 3300
18   Chicago, IL 60611
     Telephone: (312) 321-9100
19   Facsimile: (312) 321-0990
20   Counsel for Defendant Guns and Guitars, Inc.
21

22

23

24

25

26

27

28

                                                    -4-
     /s/ Jessica Chong
 1
     John H. Mowbray
 2   jmowbray@spencerfane.com
     Mary E. Bacon
 3   mbacon@spencerfane.com
     Jessica Chong
 4   jchong@spencerfane.com
     Spencer Fane LLP
 5   300 South 4th Street, Suite 950
     Las Vegas, NV 89101
 6   Telephone: (702) 408-3414
     Facsimile: (702) 408-3401
 7
     Camden R. Webb (Pro Hac Vice)
 8   crwebb@williamsmullen.com
     Williams Mullen, PC
 9
     301 Fayetteville Street, Suite 1700
10   Raleigh, NC 27601
     Telephone: (919) 981-4000
11   Facsimile: (919) 981-4300

12   – and –

13   Justin S. Feinman (Pro Hac Vice)
     jfeinman@williamsmullen.com
14   Turner A. Broughton (Pro Hac Vice)
     tbroughton@williamsmullen.com
15   Williams Mullen, PC
     200 South 10th Street, 16th Floor
16   Richmond, VA 23219
     Telephone: (804) 420-6000
17
     Facsimile: (804) 420-6507
18
     Counsel for Defendants FN America, FN Herstal,
19   and Herstal Group

20

21

22

23

24

25

26

27

28

                                                  -5-
 1                                 CERTIFICATE OF SERVICE
 2          I hereby certify that a true and correct copy of the foregoing JOINT STIPULATION FOR
 3   EXTENSION OF TIME FOR REMAINING DEFENDANTS TO FILE RESPONSE TO
 4   COMPLAINT (FIRST REQUEST) was electronically served on counsel of record this 8th day
 5   of August, 2019, using the Court’s CM/ECF System and via email to:
 6
            Matthew L. Sharp - matt@mattsharplaw.com
 7
            Richard H. Friedman - rfriedman@friedmanrubin.com
 8          Joshua D. Koskoff - jkoskoff@kosskoff.com
            Katherine L. Mesner-Hage - khage@koskoff.com
 9          John H. Mowbray – jmowbray@spencerfane.com
            Mary E. Bacon – mbacon@spencerfane.com
10          Jessica Chong – jchong@spencerfane.com
11          Camden R. Webb – crwebb@williamsmullen.com
            Justin S. Feinman – jfeinman@williamsmullen.com
12          Turner Broughton – tbroughton@williamsmullen.com
            V.R. Bohman - vbohman@swlaw.com
13          Michael Nunez mnunez@murchisonlaw.com
            James Vogts - jvogts@smbtrials.com
14          Anthony Pisciotti - apisciotti@pmlegalfirm.com
15          Ryan Erdreich - rerdreich@pmlegalfirm.com
            Christopher M. Chiafullo - cchiafullo@chiafullogroup.com
16          Ismail Amin - iamin@talglaw.com
            John F. Renzulli - jrenzulli@renzullilaw.com
17          Christopher Renzulli - crenzulli@renzullilaw.com
            Scott C. Allan - sallan@renzullilaw.com
18          Bryon J. Benevento - benevento.bryon@dorsey.com
19

20                                                           /s/ Faith B. Radford
                                                       An Employee of Evans Fears & Schuttert
21

22

23

24

25

26

27

28

                                                 -6-
